EXHIBIT 99.2 Consolidated Interim Financial Statements of (Unaudited) NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. For the three-month and nine-month periods ended November 30, 2012 and 2011 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Financial Statements (Unaudited) For the three-month and nine-month periods ended November 30, 2012 and 2011 Financial Statements Consolidated Interim Statements of Financial Position 1 Consolidated Interim Statements of Earnings and Comprehensive Loss 2 Consolidated Interim Statements of Changes in Equity 3 Consolidated Interim Statements of Cash Flows 5 Notes to Consolidated Interim Financial Statements 6 Notice: These consolidated interim financial statements have not been reviewed by an auditor. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Financial Position (Unaudited) As at November 30, 2012 and February 29, 2012 November 30, February 29, Assets Current assets: Cash $ $ Short-term investments Trade and other receivables Tax credits receivable Inventories Prepaid expenses Government grant receivable – Property, plant and equipment Intangible assets Investment tax credit recoverable (note 5) – Deferred tax asset (note 5) – Total assets $ $ Liabilities and Equity Current liabilities: Loans and borrowings (note 8) $ $ Trade and other payables Advance payments (note 7) Private placement warrants (note 3) – Loans and borrowings (note 8) Total liabilities Equity: Share capital (note 3) Warrants (note 3) – Contributed surplus Deficit ) ) Total equity attributable to equity holders of the Corporation Non-controlling interest (note 4) ) Subsidiary options (note 3) Total equity attributable to non-controlling interest Total equity Commitments and contingencies (note 11) Subsequent events (note 13) Total liabilities and equity $ $ See accompanying notes to unaudited consolidated interim financial statements. 1 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Earnings and Comprehensive Loss (Unaudited) Three-month and nine-month periods ended November30, 2012 and 2011 Three-month periods ended Nine-month periods ended November 30, November 30, Revenue from sales $ Cost of sales ) Gross profit Other income - revenue from research contracts and royalties Selling expenses ) General and administrative expenses ) Research and development expenses, net of tax credits of $53,571 and $347,169 (2011 - $138,175 and $237,554), and net of derecognition of investment tax credit recoverable of $(1,200,000) (2011 – nil) (note 5) Plant explosion (note 5) ) – ) – ) Finance income Finance costs ) ) ) Foreign exchange gain Net finance income Loss before income taxes ) Income taxes – deferred tax (note 5) ) – ) – Net loss and comprehensive loss for the period $ ) $ ) $ ) $ ) Net loss and comprehensive loss attributable to: Owners of the Corporation $ ) $ ) $ ) $ ) Non-controlling interest ) Net loss and comprehensive loss for the period $ ) $ ) $ ) $ ) Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share ) Basic weighted average number of common shares Diluted weighted average number of common shares See accompanying notes to unaudited interim consolidated financial statements. 2 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Changes in Equity (Unaudited) Nine-month periods ended November30, 2012 and 2011 Attributable to equity holders of the Corporation Attributable to non-controlling interest Non- Share capital Contributed Subsidiary controlling Total Number Dollars Warrants surplus Deficit Total options interest Total equity Balance, February 29, 2012 $ ) $ Net loss and comprehensive loss for the period – ) ) – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Public offering – Warrants exercised ) – Share-based payment transactions – Share options exercised – ) – Warrants expired – Distribution of subsidiary shares by a way of dividend-in-kind – ) ) ) Total contributions by and distribution to owners ) ) ) Change in ownership interests in subsidiaries that do not result in a loss of control Exercise of subsidiaries warrants and options by third parties – Acquisition of subsidiary shares on the market – – – ) – ) – ) ) ) Total changes in ownership interest in subsidiaries – – – ) – ) – ) Total transactions with owners ) ) ) Balance at November 30, 2012 $ $ – $ $ ) $ $ $ ) $ $ See accompanying notes to unaudited consolidated interim financial statements. 3 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Changes in Equity, Continued (Unaudited) Nine-month periods ended November30, 2012 and 2011 (continued) Attributable to equity holders of the Corporation Attributable to non-controlling interest Non- Share capital Contributed Subsidiary controlling Total Number Dollars Warrants surplus Deficit Total options interest Total equity Balance, February 28, 2011 $ ) $ Net loss and comprehensive loss for the period – ) ) – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Issuance of shares and warrants through private placement – Share-based payment transactions – Share-options exercised – ) – Warrants exercised ) – Distribution of subsidiary rights as dividend – – – ) – ) – – Total contributions by and distribution to owners ) – – Change in ownership interests in subsidiaries that do not result in a loss of control Conversion of subsidiary convertible redeemable shares – ) ) – – Distribution of subsidiary rights by Acasti – ) – – Exercise of subsidiary warrants by third parties – ) Buyback of subsidiary rights – ) – ) ) Total changes in ownership interest in subsidiaries – – – ) ) Total transactions with owners ) Balance at November 30, 2011 $ ) $ See accompanying notes to unaudited consolidated interim financial statements. 4 NEPTUNE TECHNOLOGIES & BIORESSOURCESINC. Consolidated Interim Statements of Cash Flows (Unaudited) Three-month and nine-month periods ended November30, 2012 and 2011 Three-month periods ended Nine-month periods ended November 30, November 30, Cash flows from operating activities: Net loss for the period $ ) $ ) $ ) $ ) Adjustments: Depreciation of property, plant and equipment Amortization of intangible assets Impairment loss related to property, plant and equipment destroyed – – Impairment loss related to inventories destroyed – – Stock-based compensation Net finance income ) Foreign exchange gain Foreign exchange gain on cash ) – ) – Unrealized foreign exchange loss (gain) on advance payments – ) – Deferred income tax – – Investment tax credits recoverable – – ) Changes in non-cash operating working capital items: Trade and other receivables ) ) ) Tax credits receivable ) Prepaid expenses ) Inventories ) Trade and other payables ) ) Advance payments ) Cash flows from investing activities: Interest received ) Acquisition of property, plant and equipment ) Acquisition of intangible assets ) Maturity of short-term investments Acquisition of short-term investments – ) – ) Cash flows from financing activities: Repayment of loans and borrowings ) Increase in loans and borrowings – – – Proceeds from exercise of subsidiary warrants Buyback of subsidiary rights – ) – ) Net proceeds from public offering – – Proceeds from exercise of warrants Acquisition of subsidiary shares on the market ) – ) – Net proceeds from private placement – ) – Non-resident taxes paid on dividend ) – ) – Proceeds from exercise of options Interest paid ) 36,057,104 Foreign exchange gain on cash held in foreign currencies – – Net increase in cash Cash (bank indebtedness), beginning of period ) Cash, end of period $ Supplemental cash flow disclosure: Non-cash transactions: Acquired property, plant and equipment included in accounts payable and accrued liabilities $ $ – $ $ Intangible assets included in accounts payable and accrued liabilities – – Ascribed value to share capital on exercise of private placement warrants – – See accompanying notes to unaudited interim consolidated financial statements. 5 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Interim Financial Statements (Unaudited) For the three-month and nine-month periods ended November 30, 2012 and 2011 1.Reporting entity: Neptune Technologies & Bioressources Inc. (the "Corporation") is incorporated under the Business Corporations Act (Québec) (formerly Part1A of the Companies Act (Québec)). The Corporation is domiciled in Canada and its registered office is located at 545 Promenade du Centropolis, Laval, Québec, H7T 0A3. The condensed consolidated interim financial statements of the Corporation comprise the Corporation and its subsidiaries, Acasti Pharma Inc. ("Acasti") and NeuroBioPharm Inc. ("NeuroBioPharm"). The Corporation focuses on the research, development and commercialization of products derived from marine biomasses for the nutraceutical and pharmaceutical industries. Neptune is a biotechnology corporation engaged primarily in the development, manufacture and commercialization of marine-derived omega-3 polyunsaturated fatty acids ("PUFAs"). Neptune produces omega-3 PUFAs through its patented process of extracting oils from Antartic krill, which omega-3 PUFAs are then principally sold as bulk oil to Neptune’s distributors who commercialize them under their private label primarily in the U.S., European and Australian nutraceutical markets. Neptune’s lead products, Neptune Krill Oil (NKO®) and ECOKRILLOil (EKOTM), generally come in capsule form and serve as a dietary supplement to consumers. The Corporation’s subsidiaries are subject to a number of risks associated with the successful development of new products and their marketing, the conduct of clinical studies and their results, the meeting of development objectives set by the Corporation in its license agreements and the establishment of strategic alliances. The Corporation’s subsidiaries will have to finance its research and development activities and its clinical studies. To achieve the objectives of their business plans, the Corporation’s subsidiaries plan to establish strategic alliances, raise the necessary capital and make sales. It is anticipated that the products developed by the Corporation’s subsidiaries will require approval from the U.S. Food and Drug Administration and equivalent organizations in other countries before their sale can be authorized. 2.Basis of preparation: (a) Statement of compliance: These consolidated interim financial statements have been prepared in accordance with International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB), on a basis consistent with those accounting policies followed by the Corporation in the most recent audited consolidated annual financial statements. These condensed consolidated interim financial statements have been prepared under IFRS in accordance with IAS 34, Interim Financial Reporting. Certain information, in particular the accompanying notes, normally included in the consolidated annual financial statements prepared in accordance with IFRS, has been omitted or condensed. Accordingly, the condensed consolidated interim financial statements do not include all of the information required for full annual consolidated financial statements, and therefore should be read in conjunction with the audited consolidated financial statements and the notes thereto for the year ended February 29, 2012. (b) Basis of measurement: The consolidated financial statements have been prepared on the historical cost basis except for the following: · Equity warrants and stock options which are measured at fair value of date of grant pursuant to IFRS 2; · Liabilities for warrants which are measured at fair value at each reporting date; · Debenture conversion options and derivative financial liabilities which are measured at fair value; and · Non-interest bearing refundable contribution which is measured at fair value at the time of the contribution is received and at amortized cost thereafter. (c) Functional and presentation currency: These consolidated interim financial statements are presented in Canadian dollars, which is the Corporation and its subsidiaries’ functional currency. 6 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Interim Financial Statements, Continued (Unaudited) For the three-month and nine-month periods ended November 30, 2012 and 2011 2.Basis of preparation (continued): (d) Use of estimates and judgements: The preparation of the consolidated financial statements in conformity with IFRS requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. Estimates are based on the management’s best knowledge of current events and actions that the Corporation may undertake in the future. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Critical judgements in applying accounting policies that have the most significant effect on the amounts recognized in the Consolidated financial statements include the following: · Impairment and other losses arising from the plant explosion (note 5); · Assessing the recognition of contingent liabilities, including those arising from the plant explosion (note 5). Assumptions and estimation uncertainties that have a significant risk of resulting in a material adjustment within the next financial year include the following: · Utilization of tax losses and investment tax credits; · Measurement of derivative financial liabilities and stock-based compensation; and · Collectability of trade receivable. Also, the Corporation uses its best estimate to determine which research and development (“R&D”) expenses qualify for R&D tax credits and in what amounts. The Corporation recognizes the tax credits once it has reasonable assurance that they will be realized. Recorded tax credits are subject to review and approval by tax authorities and therefore could be different from the amounts recorded. 3.Capital and other components of equity: (a) Share capital: Authorized capital stock: Unlimited number of shares without par value: Ø Common shares Preferred shares, issuable in series, rights, privileges and restrictions determined at time of issuance: Ø Series A preferred shares, non-voting, non-participating, fixed, preferential and non-cumulative dividend of 5% of paid-up capital, exchangeable at the holder’s option under certain conditions into common shares (none issued and outstanding). 7 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Interim Financial Statements, Continued (Unaudited) For the three-month and nine-month periods ended November 30, 2012 and 2011 3.Capital and other components of equity (continued): (b) Distribution by way of dividend-in-kind of NeuroBioPharm warrants: On September 7, 2012, Neptune announced that its board of directors had approved the distribution of 2,000,000 units of NeuroBioPharm owned by Neptune pro rata to the holders of record of common shares of Neptune as at October 15, 2012 by way of a dividend-in-kind. The dividend was distributed on October 31, 2012 and each shareholder on the dividend record date received one unit for each lot of approximately 29.27 common shares of Neptune held. Each unit consisted of one class A subordinate voting share of NeuroBioPharm and two series 2011-1 warrants. Each full warrant entitles its holder to purchase one class A subordinate voting share of NeuroBioPharm at a price of $0.40 plus a transfer premium of $0.35 payable to Neptune upon exercise with each warrant expiring on the occurrence of the earliest of the two following events: (i) fifteen days after the listing of the class A subordinate voting shares on a recognized stock exchange; or (ii) April 12, 2014. The terms applicable to the distribution of the dividend were described in the final prospectus filed by NeuroBioPharm on September 5, 2012 with the securities commissions and other similar regulatory authorities in each of the provinces and territories of Canada. The class A subordinate voting shares of NeuroBioPharm were determined to have a value of $0.10 per share, as per the conversion that occurred on April12, 2011. The series 2011-1 warrants were determined to have a value of $0.0011 per warrant, using the Black-Scholes model and using the following assumptions: Dividend ‒ Risk-free interest 1.06% Estimated life 1.45 years Expected volatility 75% (c) Issuance of common shares: On September 25, 2012, Neptune filed a prospectus supplement to a short-form base shelf prospectus for the distribution of 7,318,000 common shares of the Corporation at a price of US$4.10 per common share, for total gross proceeds of US$30,003,800. On October 2, 2012, the Corporation announced the closing of this public offering, resulting in a total of 8,307,762 common shares, including 989,762 common shares from the exercise of the over-allotment option by the underwriters, being issued for gross proceeds of $33,401,025.Total issue costs related to this transaction amounted to $3,288,429. (d) Private placements: On May 3 and May 13, 2011, the Corporation closed the two portions of a private placement financing, from U.S. and Canadian accredited investors, for gross proceeds of $12,419,768. A portion of the proceeds came from US institutional investors for 2,722,222 common shares at US$2.25 per share and warrants (the “2011 Private placement - US” warrants) to purchase 680,556 additional common shares.The warrants to purchase additional shares will be exercisable at a price of US$2.75 per share for 18 months commencing one day following their issue date.The other portion of the proceeds came from Canadian institutional investors for 3,062,835 common shares at $2.15 per share and warrants (the “2011 Private placement - CA” warrants) to purchase 765,709 additional shares.The warrants to purchase additional shares will be exercisable at a price of $2.65 per share for 18 months commencing one day following their issue date.Because the 2011 Private placement - US warrants are exercisable at a price denominated in a currency other than the Corporation’s functional currency, they were determined to be a derivative financial liability.Total issue costs related to these transactions amounted to $942,638. 8 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Interim Financial Statements, Continued (Unaudited) For the three-month and nine-month periods ended November 30, 2012 and 2011 3.Capital and other components of equity (continued): (e) Warrants: The warrants of the Corporation are composed of the following as at November 30, 2012 and February29, 2012: November 30, February 29, Number Number outstanding Amount outstanding Amount 2011 Private placement - CA – $
